Citation Nr: 1203828	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  O9-44 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in January 2009.  A statement of the case was issued in September 2009.  The Veteran perfected his appealed in November 2009.

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

In September 2006, the RO awarded service connection for bilateral pes cavus and assigned an initial noncompensable evaluation effective from December 2005.  The Veteran disagreed with the initial noncompensable evaluation and an SOC was issued in March 2008, as well as a Decision Review Officer decision, which awarded an increased 10 percent rating (not the maximum schedular rating available).  The Veteran did not perfect an appeal and as such, the claim is no longer in appellate status.   38 C.F.R. § 20.302(b).

The Veteran has requested that his claim of entitlement to service connection for irritable bowel syndrome be reopened.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for hypertension and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was incurred during the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through statements and testimony, the Veteran contends he is entitled to service connection for tinnitus.  Specifically, the Veteran maintains this condition first manifested in service as a result of exposure to diesel engine noise and continues to the present day.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Having considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for tinnitus.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

A review of the Veteran's service treatment records show that periodic audiograms were performed as the Veteran was routinely exposed to noise.  He was afforded foam earplugs for protection.  Service personnel records, notably an enlistment performance report, confirm he was an engineman for a period of time.  

Post-service, the Veteran has been diagnosed with bilateral tinnitus.  The January 2008 VA examiner opined that tinnitus was at least as likely as not due to military noise exposure.  A May 2008 VA treatment provider noted the complaints of tinnitus and military noise exposure.  The provider opined military noise exposure at least as likely as not contributed to tinnitus, though the audiometric data was not considered reliable for rating purposes. 

In contrast, the February 2010 VA examiner opined tinnitus was not due to service.  The examiner reasoned there was no hearing induced noise pathology during service.  

The Board finds the Veteran was exposed to noise during his military service.  His  assertions that he has suffered from tinnitus are credible in light of the cumulative evidence of record, i.e. service treatment records showing noise exposure, service personnel records confirming that he was an engineman, and the documented post-service complaints of tinnitus.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992));

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Accordingly, entitlement to the benefits sought in the instant appeal is warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted to this extent.


REMAND

The Veteran has also filed claims of entitlement to service connection for hypertension and for GERD.  A preliminary review of the record reveals that additional evidentiary development is necessary prior to adjudication of the claims on the merits.  

These  matters must be remanded for examination of the Veteran.  38 U.S.C.A. § 5103A.  Post-service medical records show that the Veteran was placed on medication for hypertension in 2007, and some prior records show blood pressure checks which were conducted on account of some elevated readings.  Under the circumstances, a VA medical nexus opinion is appropriate.   

With regard to the claim for GERD, the Veteran indicated on an October 2005 report of medical history that he had frequent indigestion and heartburn, which he treated with Mylanta.  No diagnosis was rendered during service.  Post-service, an upper gastrointestinal (UGI) study confirmed GERD in October 2006.  The Veteran testified that he has continued problems with GERD to the present.  A medical nexus opinion is also necessary under VCAA with regard to this issue. 

The last VA outpatient treatment records from the Bay Pines VA Medical Center (VAMC) are dated in October 2009.  Although the record was left open for 60 days to allow the Veteran to obtain these records, it does not appear that they have been associated with the claims file.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

Finally, the Board notes that additional VA treatment records were added to the claims folder after the September 2009 SOC was issued.  The Veteran has not waived initial RO adjudication of this record.  Thus, the appeal must also be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Bay Pines VAMC from October 2009 to the present.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed hypertension and GERD.  It is imperative that the claims file be made available to the examiner for review.  

     a)  The hypertension examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension was manifested during service or within one year of discharge from service, or is otherwise causally related to service.  A rationale should be furnished. 

     b)  The GERD examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that GERD was manifested during service or is otherwise causally related to service.  A rationale should be furnished, to include discussion of the significance of the complaints of indigestion and heartburn in October 2005.  

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate hypertension and GERD issues in light of all evidence of record, to include evidence received after the September 2009 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


